Citation Nr: 0812879	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for laryngeal squamous 
cell carcinoma (SCC) with laryngectomy, to include as 
secondary to a service-connected disability.

2.  Entitlement to a compensable evaluation for excision of 
left vocal cord, benign nodule.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969 and from November 1970 to July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 RO decision that denied the 
benefits sought on appeal.

On his Substantive Appeal, received in April 2005, the 
veteran requested a hearing before a member of the Board.  
The veteran was sent a letter in September 2005 asking him to 
clarify the type of hearing he desired.  The veteran 
responded (later the same month) that he wanted a hearing 
before the RO Decision Review Officer (DRO).  The veteran was 
scheduled for a DRO hearing on November 17, 2005.  A 
handwritten note, dated that same day, indicated that a 
written statement was obtained in lieu of a hearing.  The 
written statement, dated November 17, 2005, indicated that 
the veteran decided not to have his personal hearing and 
requested that the case be send to the Board.  Based on the 
foregoing, the Board hearing request is considered withdrawn.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The veteran contends that service connection is warranted for 
laryngeal SCC with laryngectomy, to include as secondary to a 
service-connected disability.  The veteran asserts that his 
SCC is either directly related to the nodules he had removed 
in service or is secondary to the now service-connected left 
vocal cord, benign nodule.  See, e.g., December 2004 Notice 
of Disagreement.  The record reflects that the veteran had a 
microlaryngoscopy with excision of vocal cord masses in June 
1978.  Post-service, a May 2004 VA pathology report indicated 
a diagnosis, in pertinent part, of total laryngectomy-well 
differentiated, invasive, keratinizing SCC arising from the 
left true vocal cord with subglottic extension.  See also May 
2004 VA CT scan of the neck and thorax.  While there is an 
indication that the laryngeal SCC may be associated with the 
veteran's service or another service-connected disability, 
the Board notes that the record does not contain sufficient 
competent medical evidence to make a decision on this service 
connection issue.  As such, the Board finds that additional 
clinical assessment and medical opinion is needed to 
adequately address the veteran's service connection claim on 
direct and secondary bases.  38 C.F.R. § 3.159(c)(4) (2007); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Upon additional review of the claims file, the Board finds 
that further development is required in order to fulfill VA's 
duty to notify obligations under the VCAA.  Indeed, the 
veteran's VCAA notice letters with respect to his service 
connection claim for laryngeal SCC with laryngectomy, to 
include as secondary to a service-connected disability, dated 
in June 2004 and August 2004, did not inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  Specifically, these notice 
letters did not inform the veteran of what the evidence must 
show to support a claim for secondary service connection.  
Further, as the veteran was not provided notice of the 
criteria to establish a claim of TDIU, the Board finds that 
such notice should be provided to the veteran.  Based on the 
foregoing, the Board finds that further notice is necessary 
to correct these deficiencies.  

The veteran also contends that he is entitled to a 
compensable evaluation for the residuals of excision of left 
vocal cord, benign nodule.  Although the record contains some 
VA medical records indicating treatment for this service-
connected disability, the record reflects that the veteran 
was last afforded a VA examination in 1992, approximately 16 
years ago, at the time service connection was granted.  Since 
that time, the veteran has stated that he had a total removal 
of his larynx and that he now uses an artificial voice box to 
communicate.  See Statement in Support of his claim, dated in 
October 2004; see also Letter by L.R.P., Ph.D, dated in June 
2004.  Given the veteran's statements that his service-
connected disability has worsened since the last VA 
examination, and the remoteness of the last VA examination, 
the Board finds that a remand is warranted to obtain 
pertinent medical findings to assess the current severity of 
his service-connected disability.  See 38 U.S.C.A. § 5103A(d) 
(West  2002); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(stating that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination).  

In regard to the veteran's TDIU claim, the Board finds that 
it is "inextricably intertwined" with the severity of any and 
all service-connected conditions and any pending increased 
rating claim.  Harris v. Derwinski, 1 Vet. App. 181 (1991) 
(prohibiting the adjudication of claims that are inextricably 
intertwined based upon the recognition that claims related to 
each other should not be subject to piecemeal decision-making 
or appellate litigation).  The Board also notes that a 
favorable resolution to the veteran's service connection 
claim would also affect the TDIU claim.  Therefore, a 
decision on the TDIU issue is deferred pending the 
development requested below.  

Additionally, while this case was pending on appeal, the 
Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), which held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).  
However, in this case, the Board notes that the veteran has 
not been adequately provided such notice, and thus, the case 
must also be remanded for proper notice pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007) have also been interpreted to 
apply to all aspects of claims, to include the assignment of 
disability rating and effective date elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
the record does not reflect that the veteran was provided 
notice in accordance with Dingess/Hartman, the Board finds 
that corrective notice should be sent to the veteran to so 
comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of: (1) entitlement to service 
connection for laryngeal SCC with 
laryngectomy, to include as secondary to 
a service-connected disability; 


(2) entitlement to a compensable 
evaluation for excision of left vocal 
cord, benign nodule; and (3) entitlement 
to a TDIU, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2007), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Vazquez-Flores v. Peace, 
22 Vet. App. 37 (2008), and any other 
applicable legal precedent.  The veteran 
must be apprised of the division of 
responsibility between him and VA in 
obtaining such evidence, and specifically 
requested to send any pertinent evidence 
in his possession to VA.  Additionally, 
inform the veteran of what the evidence 
must show to establish a claim for 
secondary service connection and a claim 
for a TDIU.

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the letter should contain 
information that addresses Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In 
particular, the letter should advise the 
veteran that, to substantiate an 
increased rating claim, the veteran must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
Further, the veteran should be informed 
that if the Diagnostic Code under which 
he is rated contains criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by the 
veteran demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that requirement 
to the claimant.  Regarding the veteran's 
claim for an increased rating for 
excision of left vocal cord, benign 
nodule, the veteran should be informed 
that the potentially applicable 
diagnostic codes, include, but are not 
limited to, 38 C.F.R. § 4.97, Diagnostic 
Codes 6516-21, 6820, or any other 
appropriate analogous respiratory 
diagnostic codes.  Additionally, the 
veteran must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, as is 
also outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
notice must also provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation, e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  



2.  Arrange for the veteran to be 
examined by an appropriate physician to 
determine whether his laryngeal SCC with 
laryngectomy was caused or chronically 
aggravated by any of his service-
connected disabilities, to include left 
vocal cord, benign nodule, or if it is 
directly related to his active service.  

Specifically, the examiner should opine 
as to whether the veteran's laryngeal SCC 
is at least as likely as not (50 percent 
or greater):  (a) proximately due to, or 
(b) chronically aggravated by, any 
service-connected disability.  The 
examiner is also requested to furnish an 
opinion concerning whether it is at least 
as likely as not (50 percent or greater) 
that the veteran's current laryngeal SCC 
is related to his active military service 
or manifested in service or within one 
year of service separation.

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The claims folder should be made 
available to, and reviewed by, the 
examiner in connection with the above 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be accomplished and 
any complaints and clinical 
manifestations should be reported in 
detail.  The examiner must explain the 
rationale for all opinions given.

3.  Following the completion of the 
above, arrange for the veteran to be 
scheduled for an examination by an 
appropriate VA physician to determine the 
current extent of his service-connected 
excision of left vocal cord, benign 
nodule.  The veteran's claims file must 
be available to the examiners for review 
in conjunction with the examination, and 
such should be noted in the examination 
report.  All tests or studies deemed 
necessary should be accomplished, to 
include current pulmonary function tests.  
All pertinent symptomatology and findings 
should be reported in detail, to include 
any hoarseness, any inflammation of cords 
or mucous membrane, any thickening or 
nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on 
biopsy, and the inability to speak above 
a whisper or inability to communicate by 
speech.  The examiner is asked to comment 
on the veteran's symptomatology and its 
impact on the veteran's ability to 
function under the ordinary conditions of 
daily life.  The examiner should explain 
the rationale for any opinion given.  

Finally, the examiner is requested to 
provide an opinion, based on a review of 
the veteran's clinical history as 
contained in the claims folder, as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities alone render him unable to 
secure or follow a substantially gainful 
occupation.  The examiner should give 
consideration to the veteran's level of 
education, special training, and previous 
work experience, but should not consider 
his age or the impairment caused by 
nonservice-connected disabilities.  

4.  Thereafter, readjudicate all of the 
issues on appeal.  If any benefit sought 
is not granted, issue a supplemental 
statement of the case (including the 
regulations regarding secondary service 
connection and all appropriate diagnostic 
codes) and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

